Citation Nr: 0806933	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from March 1965 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
substance induced mood disorder.  The RO later 
recharacterized the claim as service connection for 
psychiatric disability.  

The veteran testified before the undersigned in January 2008.  
A copy of the transcript is included in the record.  At the 
hearing, the veteran asserted that he is unable to work due 
to his psychiatric disability.  The veteran may be raising a 
claim for non-service connection pension benefits.  This 
matter is referred to the RO for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran was 
hospitalized in service in February 1966 for passive 
aggressive personality disorder.  He also testified that he 
has had psychiatric problems since service.  

Subsequent to service, the evidence shows that the veteran 
has been diagnosed as having psychiatric disabilities.  
Treatment record from George L. Warren, M.D. in June 2000 
indicated a diagnosis of bipolar illness.  Treatment records 
from Dr. Patel reflect a diagnosis of post-traumatic stress 
disorder.  VA hospital records in June 2003 note acute 
alcohol intoxication, alcohol abuse, and history of bipolar 
disorder.  A VA November 2006 treatment record shows that he 
was diagnosed as having mood disorder, and in December 2006, 
he was diagnosed as having depressive and anxiety disorders.  

Under the circumstances, the Board finds that the veteran 
should be scheduled for a VA examination addressing the 
etiology and/or onset of any psychiatric disability found to 
be present.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should determine the 
nature of the veteran's current 
psychiatric disability, if any.  The 
examiner is then asked to opine as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present had its onset in or is related 
to service.  The rationale for any opinion 
expressed should be provided in a legible 
report.

2.  After any other necessary development 
is completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the AMC should 
issue a supplemental statement of the case 
and provide the veteran and his 
representative an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

